Name: 94/562/EC: Council Decision of 25 July 1994 concerning the signing by the European Community of the Agreement relating to the implementation of Part XI of the 1982 United Nations Convention on the Law of the Sea and the provisional application by the Community of that Agreement and of Part XI of the Convention
 Type: Decision
 Subject Matter: economic geography;  international affairs;  international law;  European construction
 Date Published: 1994-08-20

 Avis juridique important|31994D056294/562/EC: Council Decision of 25 July 1994 concerning the signing by the European Community of the Agreement relating to the implementation of Part XI of the 1982 United Nations Convention on the Law of the Sea and the provisional application by the Community of that Agreement and of Part XI of the Convention Official Journal L 215 , 20/08/1994 P. 0009 - 0009 Finnish special edition: Chapter 11 Volume 32 P. 0128 Swedish special edition: Chapter 11 Volume 32 P. 0128 COUNCIL DECISION of 25 July 1994 concerning the signing by the European Community of the Agreement relating to the implementation of Part XI of the 1982 United Nations Convention on the Law of the Sea and the provisional application by the Community of that Agreement and of Part XI of the Convention (94/562/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof in conjunction with the first sentence of Article 228 (2), Having regard to the proposal from the Commission, Whereas the Agreement relating to the implementation of Part XI of the United Nations Convention on the Law of the Sea stemming from the informal consultations held by the United Nations Secretary-General has made the United Nations Convention on the Law of the Sea universally acceptable; Whereas the European Community, in accordance with its Declaration on competence deposited at the moment of its signature of the United Nations Convention on the Law of the Sea on 7 December 1984 enjoys competence, with regard to the provisions of Part XI, in matters of commercial policy, including the control of unfair economic practices; Whereas the Member States, as far as their competence is concerned, have made clear their intention to sign and, to the extent that it is possible for them to do so, provisionally apply the abovementioned Agreement and Part XI of the abovementioned Convention as modified by that Agreement; Whereas, in accordance with Article 3 of the Agreement, the European Community may sign the abovementioned Agreement if a majority of its Member States are signatories, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement relating to the implementation of Part XI of the United Nations Convention on the Law of the Sea shall be signed by the Community as soon as the condition provided for in its Article 3 is fulfilled. 2. The President of the Council is hereby authorized to designate the person empowered to sign the Agreement. 3. The text of the Agreement is attached to this Decision. Article 2 The Agreement referred to in Article 1 and Part XI of the United Nations Convention on the Law of the Sea shall be applied provisionally as early as possible but not before 16 November 1994. Done at Brussels, 25 July 1994. For the Council The President F.-CH. ZEITLER